Citation Nr: 0404304	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant claims that her deceased spouse had service 
during World War II.  This matter is before the Board of 
Veterans' Appeals (Board) from a June 2002 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which found that 
the appellant's deceased spouse, upon whose alleged service 
VA benefits were claimed, had no qualifying service in the 
Armed Forces of the United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  While it appears 
that the VCAA does not apply in a case (as this) where the 
disposition is mandated by law or regulation (See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001)), the Board finds, 
regardless, that all essential notice provisions of the VCAA 
and implementing regulations are met.  

The appellant was notified why her claim was denied by the 
decision in June 2002, as well as in a statement of the case 
(SOC) in November 2002.  A March 2002 letter provided notice 
of the VCAA as it pertained to the issue of entitlement to 
service connection for the cause of death, and advised the 
appellant of the evidence needed to establish her claim and 
of her and VA's respective responsibilities in claims 
development.  While the VCAA letter in March 2002 advised the 
appellant to respond in 60 days, it went on to inform her 
that evidence submitted within one year would be considered.  
The appellant has submitted additional documents and argument 
in the more than 1 3/4 year interim since the VCAA notice, and 
all have been accepted for the record.  It is clear that she 
has been aware that she was provided (at least) a year to 
respond to notice.  Any notice deficiency in these 
circumstances would simply be "harmless error."   

In February 2003, the appellant was furnished a VA Form 21-
22, Appointment of Veteran's Service Organization as 
Claimant's Representative.  In April 2003 the appellant 
submitted a completed VA Form 21-22 designating American 
Defenders of Bataan and Corregidor, Inc. as her 
representative.  That organization has not had the 
opportunity to review the claims file or to present written 
argument.  This is a due process deficiency that must be 
addressed prior to any merits review.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should forward the claims folder 
to the American Defenders of Bataan and 
Corregidor, Inc. to afford them to review 
the file and present written argument on 
behalf of the appellant.  After that is 
completed, the RO should review any 
written presentation by the 
representative, determine whether any 
further development is necessary and, if 
so arrange for such development.  Then 
the case should be processed in 
accordance with accepted appellate 
practice, and returned to the Board for 
further appellate review.  

The purpose of this remand is to meet due process 
requirements.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


